Citation Nr: 1644849	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-24 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to non-service-connected death pension from September 2009 to September 2010.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1952 to November 1953.  He died on September [redacted], 2009.  The Appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (the Board) from a June 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The June 2010 decision denied entitlement to a non-service-connected death pension because the Appellant's income was too high in the initial annualization period from September 2009 to September 2010.  When an application for a non-service-connected death pension is denied for too much income in the initial annualization period, a new application is required for future annualization periods.  See 38 C.F.R. § 3.660(b).  Therefore, the only annualization period before the Board is September 2009 to September 2010. 

The Veteran appeared at a videoconference at the RO in August 2016 before the undersigned Veterans Law Judge, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file.  

At the hearing, the Appellant and her representative requested 60 days to submit additional evidence.  More than 60 days have passed since the hearing.  Additional evidence has been received and associated with the claims file.


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Appellant's countable income during the initial annualization period from September 2009 to September 2010 was $8,933, which exceeds the maximum combined income of $7,933 for the applicable period. 


CONCLUSION OF LAW

The criteria for entitlement to non-service-connected death pension benefits have not been met.  38 U.S.C.A. §§ 1541, 5107 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim. See 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015).

The Appellant was provided notice of the types of benefits that she might be able to obtain in light of the Veteran's death in a letter sent in December 2009.  Further, the letter advised her of where to request additional information as to the specific elements that must be proven with respect to each benefit sought.  Therefore, VA has complied with its duty to notify. 38 U.S.C.A. § 5103 ; 38 C.F.R. § 3.159 (b). 

VA has also complied with its duty to assist. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c). VA has obtained, to the extent possible, all relevant evidence identified by the Appellant and necessary for an equitable resolution of the issue on appeal.  VA has accepted the Appellant's reported income and held the record open for the submission of additional evidence as requested by the Appellant.  The Appellant has not identified any additional source of income or expenses that have not been addressed.

Legal Criteria 

Basic entitlement to non-service-connected death pension for a surviving spouse exists if (1) the Veteran had qualifying service, or was receiving or entitled to receive compensation or retired pay for a service-connected disability based on wartime service at time of death; and (2) the claimant meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1521, 1541, 1543; 38 C.F.R. § 3.3 (b)(4).

Non-service-connected death pension is not payable to a claimant whose annual income exceeds the limitations as set forth in 38 C.F.R. § 3.23 , or if it is reasonable that some part of the claimant's estate be consumed for his or her maintenance.  See 38 U.S.C.A. §§ 1521, 1541, 1543;  38 C.F.R. § 3.3 (b)(4).  

Countable income and excludable expenses are based on 12-month annualization periods for death pension.  In determining income for the purposes of non-service-connected death pension, payments of any kind from any source shall be counted as income during the annualization period in which they are received, except for certain listed exclusions.  38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272. 

For a non-service-connected death after separation from service, where a claim is received on or after December 10, 2004, the effective date for an award of pension will be the first day of the month in which the Veteran's death occurred if the claim is received within one year after the date of death; otherwise, the effective date is the date the claim was received.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (c)(3). The Appellant's claim was received in October 2009, a month after the Veteran's death.

Accordingly, for her claim for death pension, the initial annualization period in which income will be counted extends from the date of alleged entitlement, i.e., the Veteran's date of death in September [redacted], 2009, through the end of the month that is 12 months after that date, i.e., September 2010.  That is the period on appeal before the Board in this claim..

The income limits, or maximum annual pension rates (MAPR) are specified in 38 U.S.C.A. §§ 1521  and 1542, as increased from time to time under 38 U.S.C.A. § 5312.  The rates of death pension benefits are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations. 38 C.F.R. § 3.21.  The MAPR varies depending on the number of dependents a claimant has; the Appellant in this case does not have any dependents.  The applicable MAPR is for a surviving spouse with no dependents, which was $7,933, effective December 1, 2008.  While the MAPR increased effective December 1, 2009, the lower rate applies because that was the rate in effect at the beginning of the annualization period.

To be able to deduct unreimbursed medical expenses from income, they must have exceeded five percent of the MAPR, which was $396 as of December 1, 2008.  See 38 C.F.R. § 3.23 (a)(5); M21-1 MR, Part I, Appendix B, Section A.

Analysis

Here, the Appellant's countable income is in excess of the applicable MAPR.

The Appellant reported retirement income from Social Security Administration (SSA) for the first annualization period of $11,944 ($995.40 per each month).  The Board notes that the Appellant's October 2010 eligibility verification report indicated her retirement income from SSA was "$995.40 + $70."  This notation is unclear as to why $70 was added.  The agency of original jurisdiction (AOJ) did not include the $70 in the calculations in the administrative decision, therefore, the Board will read the document in the most favorable light to the Appellant and only count the $995.40 per each month toward the Appellant's countable income.  Additionally, the AOJ included in the original calculation a one-time death benefits from SSA as the Veteran's surviving spouse in the amount of $255; the supporting documents are not in the electronic file and the Board will not include that figure in the calculations here.  SSA benefits are included in the Appellant's countable income.  See 38 C.F.R. § 3.271 (g). 

The Appellant reported retirement income from her past work in the public school system of $5,048 ($429.84 for September 2009 and $419.84 per each month after).  Retirement benefits from a past employer are included in the Appellant's countable income.  See 38 C.F.R. § 3.271 (g). 

The Appellant reported income from a John Hancock annuity in the amount of $1,297 ($108.16 per each month).  Recurring income is included in the Appellant's countable income. See 38 C.F.R. § 3.271 (a).

The Appellant reported employment income from the VFW for her position as treasurer of $1,800.  Employment income is included in the Appellant's countable income. See 38 C.F.R. § 3.271 (b).

The total combined income for the annualized period was $20,089.

The law provides that unreimbursed medical expenses in excess of five percent of the MAPR, including health insurance premiums, may be excluded from the Appellant's income for the same 12-month annualization period, to the extent they were paid by her.  See 38 C.F.R. § 3.272 (g). 

The Appellant has submitted evidence to show that her out of pocket expenses related to medical care include Medicare Part B insurance premiums of $1,156 annually and private insurance premiums of $39 annually.  She also provided additional itemized expenses for medications and treatment that totaled $1,228.  The combined demonstrated out of pocket costs were $2,423 annually.  The amount in excess of $396 or $2,027 may be deducted from the total combined annual income of $20,089, yielding $18,062. 

The amount of money paid by the Appellant in final expenses for the Veteran's last illness and burial, shown as $9,129, may also be deducted from the 2014 countable income, yielding a total countable income of $8,933.  The Board notes that the eligibility verification form only indicated $9,019 in last expenses; however the itemized receipt for funeral expenses stated a total of $9,129.  BVA will use the higher amount indicated.  

The remaining countable income of $8,933 exceeded the applicable MAPR for 2009 of $7,933.  Therefore, entitlement to non-service-connected death pension is not shown.  See 38 U.S.C.A. §§ 1521, 1541; 38 C.F.R. §§ 3.271, 3.272.

ORDER

Entitlement to non-service-connected death pension from September 2009 to September 2010 is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


